             Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 1 of 15



                                UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT



 ENDURANCE AMERICAN SPECIALTY
 INSURANCE COMPANY,                                         Civ. No. 3:20-cv-591

                                                            COMPLAINT
                  Plaintiff,

         v.

 MARINOSCI LAW GROUP, P.C.; and DAVID
 ROSENBERG, ESQ.,

                  Defendants.



                                        INTRODUCTION

        This is an action for declaratory relief under the Federal Declaratory Judgment Act, 28

U.S.C.A § 2201, et seq., to determine the parties' rights, obligations, and liabilities under certain

insurance policies issued by Endurance American Specialty Insurance Company (“Endurance”) to

Marinosci Law Group, P.C. (“MLG”). In this complaint, Endurance seeks a declaration that the

Policies do not obligate Endurance to defend or indemnify MLG or its former attorney, David

Rosenberg, with respect to two actions alleging malpractice by Mr. Rosenberg in the 2015-16

period, while he was Managing Attorney of MLG’s Southington, Connecticut office.


                                            PARTIES

        1.       Endurance is an insurance company. It is incorporated in the State of Delaware,

with its principal place of business in New York, New York.




24539427v.1
             Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 2 of 15



        2.       MLG is a professional corporation. It is organized under the law of the State of

Rhode Island, with its principal place of business in Warwick, Rhode Island. MLG provides legal

services, including default services and real estate closings; and maintains offices in fourteen

states, including Connecticut.

        3.       Mr. Rosenberg is an individual who resides in Southington, Connecticut. On

information and belief, Mr. Rosenberg served as the Managing Attorney for MLG’s Connecticut

office between April 2015 and January 2018.


                                   JURISDICTION AND VENUE

        4.       This court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1332. This is

an action between citizens of different states and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

        5.       Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial part of the

events giving rise to this action occurred in this judicial district.


                                              ALLEGATIONS

        6.       MLG and Mr. Rosenberg are the subject of two lawsuits, brought by former clients,

which are currently pending in Connecticut Superior Court: Safe IRA Partners, LLC et al. v. Terk

& Carlone, LLC et al., Dkt. NNH-CV18-6076645-S (Conn. Super. Ct., New Haven) (the “Safe

IRA Action”); and Halpert v. Rosenberg et al. Dkt. HBB-CV-XX-XXXXXXX-S (Conn. Super. Ct.,

New Britain) (the “Halpert Action”).

        7.       MLG has demanded insurance coverage for the Halpert and Safe IRA actions under

certain Lawyers’ Professional Liability Policies issued to MLG by Endurance. These Policies

include Endurance Policy No. LPL10003740604 (eff. September 1, 2016 - September 1, 2017)

(the “2016 – 17 Policy”); Policy No. LPL10003740605 (eff. September 1, 2017 - September 1,


                                                   -2-
24539427v.1
             Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 3 of 15



2018) (the “2017 – 18 Policy”); Policy No. LPL10003740606 (eff. September 1, 2018 - September

1, 2019) (the “2018 – 19 Policy”); and Policy No. LPL10003740606 (eff. September 1, 2019 -

September 1, 2020) (the “2019 – 20 Policy”).

        8.       Endurance has taken the position that it has no coverage obligations under the

Policies, as to either MLG or Mr. Rosenberg, as to either of the two actions above. There exists

an actual and justiciable controversy between Endurance, MLG and Mr. Rosenberg, as to which

Endurance has no adequate remedy at law.

                                            The Halpert Action

        9.       The first of the two matters at issue is referred to herein as the “Halpert Action.”

On information and belief, Isaac and Marsha Halpert retained Mr. Rosenberg in December 2012

to represent them in a dispute with an individual named Malki Wiederman in Connecticut Superior

Court (the “Wiederman Matter”).

        10.      In April 2015, on information and belief, Mr. Rosenberg joined MLG, and became

Managing Attorney of MLG’s Connecticut Office. On information and belief, Mr. Rosenberg

continued to represent the Halperts in the Wiederman Matter, while employed by MLG as its

Managing Attorney.

        11.      In late 2015 or early 2016, on information and belief, Mr. Rosenberg became aware

of a medical issue involving a close member of his family. Mr. Rosenberg alleges, and later

informed MLG and others, that this issue affected his judgment, concentration, and ability to

perform the professional duties of his position. MLG became aware of this issue, and the fact that

Mr. Rosenberg believed it had impaired his professional performance.

        12.      After learning of this issue, MLG undertook steps to supervise and oversee Mr.

Rosenberg’s work. However, MLG did not report this medical issue to Endurance, and it did not




                                                 -3-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 4 of 15



advise Endurance of this issue, even after it became aware that Mr. Rosenberg’s performance was

falling short of professional standards, and presented a heightened risk of professional malpractice

to Mr. Rosenberg and the firm.

        13.    On January 14, 2016, Mr. Rosenberg failed to appear for a trial management

conference in the Wiederman Action.

        14.    Two weeks later, on January 28, 2016, Mr. Rosenberg again failed to appear, this

time for jury selection.

        15.    As a result of Mr. Rosenberg’s failure to appear, a default judgment was entered

against the Halperts. On February 5, 2016, the trial court entered judgment against the Halperts in

the amount of $600,892.58. Endurance was not notified of the default, or Mr. Rosenberg’s

involvement therein.

        16.    In early- to mid-2016, MLG learned that Mr. Rosenberg had been removed as the

Halperts’ counsel, as a result of the default in the Wiederman Action. At that time, MLG

management was instructed to take possession of Mr. Rosenberg’s Wiederman files, and transfer

those files to successor counsel, which they did. Endurance was not notified.

        17.    On October 20, 2016, the Halperts filed a complaint against Mr. Rosenberg with

the Connecticut Grievance Committee. Thereafter, Mr. Rosenberg entered a plea arrangement

with the Grievance Committee in which he admitted there was sufficient evidence for the state to

find that he violated the rules of professional conduct. Mr. Rosenberg was officially disciplined

on September 15, 2017. Endurance was not notified of the disciplinary complaint against Mr.

Rosenberg, or the discipline imposed by the Grievance Committee.

        18.    On January 11, 2017, the Halperts filed their malpractice suit, naming Mr.

Rosenberg and MLG as parties. Two weeks later, Mr. Rosenberg entered an appearance in this




                                                -4-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 5 of 15



action, as a self-represented defendant.      Mr. Rosenberg did not notify Endurance of this

malpractice suit, or request a defense, and did not consult with Endurance before entering his

appearance as a self-represented defendant.

        19.    On February 15, 2017, MLG appointed Lynch Traub Keefe & Errante P.C.

(“LTKE”) as counsel in the malpractice action. MLG did not notify Endurance of this malpractice

suit, or request that Endurance provide it with a defense in that action. Nor did MLG request a

defense for Mr. Rosenberg, its former Managing Attorney. Nor did it confer or consult with

Endurance as to the LTKE representation.

        20.    For almost three years, Mr. Rosenberg continued to represent himself, and LTKE

continued to represent MLG in the Halpert Action. During this time, substantial activity occurred.

Among other things, MLG obtained Mr. Rosenberg’s files; reviewed those files; participated in

Mr. Rosenberg’s deposition; and monitored the Halperts’ various attempts to have the default

overturned, including an unsuccessful appeal to the Connecticut Supreme Court. At no time during

this period did MLG report the Halpert Action to Endurance. It was not until January 8, 2020, that

MLG notified Endurance of the Halpert Action, and requested that Endurance provide coverage.


                                  Declination of Coverage - Halpert

        21.    After receiving MLG’s tender of the Halpert Action, Endurance evaluated coverage

under the 2019-20 Policy, which was in effect when notice was provided; and under the 2016-17

Policy, in effect when the Halpert Action was filed.

        22.    Each of the two potentially implicated Policies provided coverage on a “claims

made and reported” basis. In other words, each Policy provided coverage only for claims that

were [1] asserted against MLG in that particular Policy period, and also [2] reported to Endurance

during the same Policy period.



                                                -5-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 6 of 15



        23.      Specifically, the Insuring Agreement of each Policy states:

              The Company shall pay Damages and Claims Expenses resulting from any
              Claim first made against the Insured during the Policy Period and reported
              to the Company in writing during the Policy Period or any applicable
              Extended Reporting Period, provided that each Wrongful Act or Interrelated
              Wrongful Act was committed on or after the Retroactive Date and before
              the Policy terminates.


        24.      After carefully evaluating MLG’s tender, Endurance advised MLG that there is no

coverage for the Halpert Action under either Policy. Since the Halperts’ claim was first made

against MLG in 2016-2017 – which pre-dated, and lay outside, the period of the 2019-20 Policy –

the 2019-20 Policy did not afford coverage for the claim.

        25.      Moreover, the Halpert Action was not “reported to [Endurance] in writing” until

January 2020. Since the Claim was not “reported to [Endurance] in writing” during the period of

the 2016-17 Policy, the 2016-17 Policy did not afford coverage for the claim, either.

        26.      Finally, by correspondence dated February 11, 2020, Endurance also noted MLG’s

failure to disclose the Halpert action, or the issues related to Mr. Rosenberg’s professional

performance, on MLG’s applications for coverage during the relevant period. And it noted various

other provisions of the Policies that appeared to preclude coverage to MLG, in whole or in part,

with respect to the Halpert Action.

        27.      MLG has rejected the positions taken by Endurance. It maintains that it is entitled

to coverage, under one or both Policies, for the allegations made in the Halpert Action.


                                      The Policy Applications

        28.      On July 24, 2017 – more than six months after the Halpert malpractice action was

filed against MLG and Mr. Rosenberg, and while that malpractice action was pending – MLG




                                                 -6-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 7 of 15



submitted a Renewal Application for Lawyers’ Professional Liability Insurance (the

“Application”) signed by Gary D. Marinosci.

        29.         On the Application, MLG was asked:

              19.      Have any claims, suits or proceedings (including without limitation: any
                       shareholder action or derivative suit; or any civil, criminal, or regulatory
                       action, or any complaint, investigation or proceeding related thereto) been
                       made during the past 12 months against: (a) the Applicant; (b) its
                       predecessors in business; (c) any Attorney in the Firm; or (d) any Attorney
                       in the Firm's predecessors in business which have not been previously
                       reported to the Insurer?


MLG answered “no” to this question.

        30.         On the Application, MLG was asked

              20.      Is the Applicant (after diligent inquiry of each principal, partner, managing
                       member, director or officer) aware of any claims, suits or proceedings
                       (including without limitation: any shareholder action or derivative suit; or
                       any civil, criminal, or regulatory action, or any complaint,
                            investigation or proceeding related thereto) which may result in a
                       claim being made against: (a) the Applicant; (b) its predecessors in
                       business; or (c) any Attorney in the Firm; or (d) any Attorney in the Firm's
                       predecessors in business which have not been previously reported to
                       the Insurer? ?

MLG answered “no” to this question.

        31.         On the Application, MLG was asked:

              21.      Has any Attorney in the Firm been over the past 12 months subject to
                       any disciplinary inquiry, complaint or proceeding for any reason other than
                       non-payment of dues or been refused admission to practice, disbarred,
                       suspended, formally reprimanded or sanctioned in any other manner?

MLG answered “no” to this question.

        32.         On the Application, MLG was asked

              22.      Has the Applicant or any Attorney in the Firm been involved during the
                       past 12 months in any disputes with respect to fees or other compensation
                       which may be due for professional services rendered by the Applicant?

MLG answered “no” to this question.

        33.         On the Application, MLG was asked


                                                       -7-
24539427v.1
           Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 8 of 15



              23.      Is the Applicant or any Attorney in the Firm aware of any actual or alleged
                       deficiencies, errors or omissions in work performed by the Applicant or
                       by others for whom the Applicant is legally responsible which have not
                       been previously reported to the Insurer?


MLG answered “no” to this question.

         34.        At no point on the Application did MLG disclose the professional issues of which

it was aware, involving Mr. Rosenberg. At no point did MLG disclose the medical issues that

reportedly affected Mr. Rosenberg’s professional performance in 2015-16. At no point did MLG

disclose the complaint that had been filed against Mr. Rosenberg with the Connecticut Grievance

Committee, or the plea arrangement Mr. Rosenberg had entered, or the discipline the Grievance

Committee had imposed.

        35.         At no point did MLG disclose the malpractice suit that the Halperts had filed,

naming Mr. Rosenberg and MLG. At no point did MLG disclose the various adverse rulings that

had entered, as to Mr. Rosenberg’s conduct, and the Firm’s potential liability for Mr. Rosenberg’s

conduct.

        36.         The responses that MLG recorded on the Application, as to these matters, were

inaccurate. On information and belief, MLG and Mr. Marinosci knew that they were inaccurate.

Alternatively, on information and belief, the inaccurate information that Mr. Marinosci recorded

on the 2017-18 Policy Application was the result of MLG’s failure to make a diligent inquiry of

each principal, partner, managing member, director, officer and employee of the Firm – including

Mr. Rosenberg – before Mr. Marinosci completed and signed the Application.

        37.         Above Mr. Marinosci’s signature, the Application says:

              The undersigned, as authorized agent of all individuals and entities
              proposed for this insurance, declares that, to the best of his/her knowledge
              and belief, after diligent inquiry of each principal, partner, managing
              member, director, officer and employee of the Firm, the statements in this




                                                      -8-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 9 of 15



              Application are true and complete and will be relied upon by the Insurer in
              issuing any policy.

              The undersigned agrees that if the information provided in this Application
              changes between the time this Application is executed and the time the
              proposed insurance policy is bound or coverage is commenced, the
              Applicant will immediately notify the Insurer in writing of such changes,
              and that the Insurer may withdraw or modify any outstanding quotations or
              agreements to bind the insurance.

        38.      The Application also says:

              It is agreed that any claim or lawsuit against the Applicant, or any principal,
              partner, managing member, director, officer, or employee of the Applicant,
              or any other proposed insured, arising from any fact, circumstance, act, error
              or omission disclosed or required to be disclosed in response to Questions
              19, 20, 21, 22 and/or 23, is hereby expressly excluded from coverage under
              the proposed insurance policy.


        39.      Endurance issued the 2017-18 Policy in reliance on these representations and

provisions, and the information MLG provided on the Application. Underscoring this reliance,

the Policy contained a Representations and Severability Provision, which said:


              In issuing this Policy, the Company has relied upon the statements,
              representations and information contained in the Application. Every
              Insured acknowledges and agrees that all such statements, representations,
              and information (i) are true and accurate; (ii) were made or provided in order
              to induce the Company to issue this Policy; and (iii) are material to the
              Company’s acceptance of the risk to which this Policy applies. If any of
              the statements, representations or information in the Application are not true
              and accurate, there shall be no coverage for any Claim made pursuant to
              this Policy with respect to any Insured who knew, as of the effective date of
              the Policy Period, of any statements, representations or information that
              were not truthfully or accurately disclosed in the Application. The
              knowledge of any Insured shall not be imputed to any other Insured person
              for the purposes of determining coverage. However, for the purposes of the
              preceding sentence: [1] the knowledge of any Insured who is acting or has
              acted as in-house counsel, general counsel, risk manager or managing
              partner on behalf of the Named Insured shall be imputed to the Insured; or
              [2] the knowledge of the person(s) who signed the Application for this
              Policy shall be imputed to the Insured.




                                                   -9-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 10 of 15



Mr. Rosenberg, as Managing Attorney of MLG’s Connecticut office, falls within the ambit of

Subparagraph [1], above.

        40.    One year later, on July 23, 2018, MLG submitted a similar application for coverage

under the 2018-19 Policy. That Application contained the same misrepresentations and omissions,

and again failed to disclose the Halpert Action, or the professional issues as to Mr. Rosenberg, of

which MLG was then aware.

                                       The Safe IRA Action

        41.    In addition to the Halpert Action, above, MLG, Mr. Rosenberg and Endurance are

also facing a second potential loss – the “Safe IRA Action” – which related to and arose from Mr.

Rosenberg’s professional conduct in the 2015-16 period, and from the facts, circumstances, acts,

errors and omissions MLG failed to disclose on the 2017 and 2018 Policy Applications.

        42.    On May 2, 2015, while serving as MLG Managing Attorney, Mr. Rosenberg began

representing Safe IRA in a $1.6M loan transaction with Fondue Fusion, LLC. At this time, Fondue

Fusion was a start-up company looking to establish a restaurant in the Mohegan Sun Casino.

        43.    Because Safe IRA required collateral for the $1.6M loan, a relative of one of

Fondue Fusion’s owners agreed to put up a landfill property he owned in New London,

Connecticut (the “Landfill Property”).

        44.    In November 2015, on information and belief, Mr. Rosenberg reviewed the results

of a title search report for the Landfill Property. Mr. Rosenberg became aware that the Property

was subject to a Stipulated Judgment, which would prevent the continued use of the Landfill

Property for disposal activities in the event of the Property’s sale or transfer.

        45.    On information and belief, Mr. Rosenberg – after reviewing the Stipulated

Judgment – drafted an opinion letter and environmental certification, which he sent to Fondue




                                                 -10-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 11 of 15



Fusion’s counsel for ratification, execution and issuance. The opinion letter and environmental

certification stated, inaccurately, that there were no judgments or court orders against the property,

that the property was in compliance with environmental protection laws, and that all necessary

permits had been secured.

        46.    Around the same time, on information and belief, Mr. Rosenberg also engaged in

communications with the Connecticut Department of Energy and Environmental Protection

(“DEEP”). On December 22, 2015, the day before the loan transaction closed, Mr. Rosenberg

received an e-mail from a DEEP employee, who said “[t]he transfer of the [Landfill Property]

permit would not allow any disposal activities to occur at the landfill.”

        47.    On information and belief, Mr. Rosenberg did not forward this e-mail to Safe IRA

or otherwise make Safe IRA aware of the e-mail.

        48.    On information and belief, these activities took place at the time that Mr.

Rosenberg’s professional performance was being affected by the family medical issue, above. As

noted, MLG did not report this medical issue to Endurance, and it did not advise Endurance of that

issue, or of Mr. Rosenberg’s deficient legal work with respect to the Safe IRA closing, even after

it became aware that Mr. Rosenberg’s performance during this period had fallen short of

appropriate professional standards.

        49.    On information and belief, the Fondue Fusion closing went forward on December

23, 2015. Four months later, in April 2016, Fondue Fusion defaulted on the loan.

        50.    In September 2016, Safe IRA – represented by Mr. Rosenberg - initiated a

foreclosure action regarding the property.

        51.     In the course of the foreclosure, on information and belief, Safe IRA discovered

the property was encumbered and could not be used as a landfill if transferred. Safe IRA says this




                                                -11-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 12 of 15



encumbrance significantly diminished the property’s value. Endurance was not notified of Safe

IRA’s concerns.

        52.        In October 2016, MLG issued the first of several invoices to Safe IRA, reflecting

Mr. Rosenberg’s work in the foreclosure action. On information and belief, none of these invoices

was ever paid. The invoices were not paid because of Safe IRA’s concern and displeasure as to

Mr. Rosenberg’s professional services. Endurance was not notified of the unpaid invoices, or of

Safe IRA’s dissatisfaction with Mr. Rosenberg, or of the professional issues that led to that

dissatisfaction.

        53.        In November 2017, Safe IRA discharged Mr. Rosenberg as counsel. One month

later, in December 2017, it filed suit against Fondue Fusion’s counsel (“TCL”) in New Haven,

Connecticut Superior Court. In May 2018, TCL filed an Apportionment Complaint, and on May

18, 2018, Safe IRA filed a Motion to Cite In Defendants, directed to MLG and Mr. Rosenberg.

Endurance was not timely notified of any of these developments.

        54.        On June 29, 2018, Safe IRA served a complaint against MLG and Mr. Rosenberg,

for legal malpractice. Again, without notifying Endurance, MLG appointed LTKE to defend it –

but not Mr. Rosenberg – in the Safe IRA action.

        55.        On August 31, 2018, as the 2017-18 Policy was about to expire, MLG provided

Endurance – for the first time – with notice of the Safe IRA Matter. At this time, a default judgment

was in place against Mr. Rosenberg. Endurance appointed counsel, under reservation of rights,

and that counsel was successful in having the default lifted.




                                                  -12-
24539427v.1
           Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 13 of 15



                                   The Safe IRA Declination

          56.   As part of its initial reservation of rights in the Safe IRA Action, Endurance

requested that MLG provide it with certain information, going to MLG’s knowledge of Mr.

Rosenberg’s allegedly deficient professional performance in the Safe IRA (and other) matters.

Over a period of many months, Endurance continued to press for this information. As time went

on, Endurance noted its growing concern that MLG might not have disclosed important facts

regarding Mr. Rosenberg, or the Safe IRA Matter, on the Application.

          57.   Finally, in January 2020, MLG tendered the Halpert Action to Endurance. At this

time, Endurance became aware that MLG had not disclosed on its 2017-18 Policy Application nor

on its 2018-2019 Policy Application--the pending malpractice action involving Mr. Rosenberg –

or Mr. Rosenberg’s professional issues during the 2015-16 period – or the underlying family

concerns to which Mr. Rosenberg attributed to those issues.

          58.   On April 30, 2020, Endurance wrote to MLG and Mr. Rosenberg, disclaiming

coverage for the Safe IRA matter. The Safe IRA coverage declination was based, in part, on the

misrepresentations and omissions on MLG’s 2017 Application, and MLG’s apparent failure to

make a diligent inquiry before completing that document.

          59.   Endurance also noted various other provisions of the Policies that appeared to

preclude coverage to MLG, in whole or in part, with respect to the Safe IRA Claim.

          60.   MLG has objected to the coverage positions taken by Endurance. It maintains that

it is entitled to coverage, under the 2017 -18 Policy, for the allegations made in the Safe IRA

Action.




                                              -13-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 14 of 15



                                             COUNT I

                                       Declaratory Judgment

        61.     Endurance re-alleges and incorporates by reference paragraphs 1 through 61,

above, as if fully set forth herein.

        62.     For the reasons set forth above, and the other reasons set out in the parties’ prior

correspondence, the Court should find that there is no coverage for MLG and Mr. Rosenberg under

any of the Endurance Policies with respect to the Halpert Action.

        63.     Endurance is entitled to a declaration that the terms of the Policies do not obligate

it to cover MLG and Mr. Rosenberg as to these claims. There exists an actual and justiciable

controversy between Endurance and MLG and Mr. Rosenberg as to these matters, as to which

Endurance has no adequate remedy at law.


                                            COUNT II

                                       Declaratory Judgment

        64.     Endurance re-alleges and incorporates by reference paragraphs 1 through 64,

above, as if fully set forth herein.

        65.     For the reasons set forth above, and the other reasons set out in the parties’ prior

correspondence, the Court should find that there is no coverage for MLG and Mr. Rosenberg under

any of the Endurance Policies with respect to the Safe IRA Action.

        66.     Endurance is entitled to a declaration that the terms of the Policies do not obligate

it to cover MLG and Mr. Rosenberg as to these claims. There exists an actual and justiciable

controversy between Endurance and MLG and Mr. Rosenberg as to these matters, as to which

Endurance has no adequate remedy at law.




                                                -14-
24539427v.1
          Case 3:20-cv-00591-KAD Document 1 Filed 04/30/20 Page 15 of 15



                                      PRAYER FOR RELIEF

        WHEREFORE, Endurance prays that the Court

        1.      Declare the rights and obligations of the parties under the Policies in accordance

with Endurance’s contentions herein;

        2.      Declare MLG and Mr. Rosenberg are not entitled to any benefits under the Policies

above, in connection with the Halpert Action and Safe IRA Action claims;

        3.      Declare that MLG and Mr. Rosenberg must reimburse Endurance for all amounts

expended in the defense of the Safe IRA Action; and

        4.      Order such other and further relief as is just and proper.


                                          JURY DEMAND

        Jury trial is requested on all claims so triable.


                                                         Respectfully submitted,

 Dated: April 30, 2020                                   ENDURANCE AMERICAN SPECIALTY
                                                         INSURANCE COMPANY

                                                         By counsel,

                                                         /s/ Austin D. Moody________________
                                                         Austin D. Moody (ct30425)
                                                         WHITE AND WILLIAMS LLP
                                                         101 Arch Street, Suite 1930
                                                         Boston, MA 02110
                                                         Tel: (617) 748-5200
                                                         Fax: (617) 748-5201
                                                         moodya@whiteandwilliams.com




                                                  -15-
24539427v.1
